DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on March 17, 2021 to the non-final Office action of December 21, 2020 is acknowledged.  The Office action on the currently pending claims 1-6, 8-9, 12-22, and 24 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathy A. Wojtalewicz (Reg. No. 64,266) on March 30, 2021.
See next page→

Claim 1: amend the last line such that it recites “separation region is in --direct-- contact with the filling material”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as recited in independent apparatus claim 1, and at least in part, because claim 1 recites the limitations: “at least one chamber in the electrical interruption switch, which is at least partially delimited by the separation region, is substantially completely filled with a filling material, such that the separation region is in direct contact with the filling material”.
The aforementioned limitations, in combination with all remaining limitations of independent claim 1, are believed to render said claim 1 and all claims depending therefrom (claims 2-6, 8-9, 12-22, and 24) allowable over the prior art of record, taken alone or in combination.
In the amendments filed on March 17, 2021, Applicant amended claims 1-6, 12, 15-16, 21, 22, and 24 in order to address the claim objections and 112 rejections made in the non-final Office action of December 21, 2020. Applicant also provided a traversal for one of the claim objections made to claim 1 and a traversal for the claim objection made to claim 15.  Regarding Applicant’s traversal made to claim 1, the Office has fully considered the traversal and agrees with Applicant’s traversal. The Office agrees that the clause “a current to be interrupted” does not have to be amended to recite “the current path”.  Regarding the claim objection made to 
Regarding the amendments made to claims 15, 22 and 24 to address the 112 rejections made in the non-final office action of December 21, 2020, the amendments have been fully considered and accepted. The claims are now believed to be definite, and thus the 112 rejections made to claims 15, 22 and 24 are hereby withdrawn.
Applicant further amended the drawings and specification in order to address the drawing objection made in the previous Office action.  The amendments have been fully considered and accepted.  The drawing objection is hereby withdrawn.
The newly cited prior art references (see attached 892) teach other pyrotechnic fuse devices that have a filler that is placed inside an ignition chamber.  However, none of the references, alone or in combination, teach a filler that is in direct contact with a wall of an ignition chamber that is designed to tear, cave in, or separate when exposed to a gas pressure and/or a shock wave during an overvoltage condition as claimed in the instant application.
Furthermore, absent impermissible hindsight and/or without changing the fundamental operation of the device, there would be no reason to redesign the fuse device of Lell (DE 102014107853) such that the filling material (45) is placed in direct contact with the separation region (27) as claimed.
Additionally, neither the First Office Action filed in China on January 5, 2021 nor the International Preliminary Report on Patentability filed in the EPO on July 2, 2019 teaches the aforementioned allowable subject matter of claim 1 of the instant application.
Finally, the Office has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/STEPHEN S SUL/Primary Examiner, Art Unit 2835